     Case 8:17-cr-00186-DOC Document 44 Filed 10/26/20 Page 1 of 2 Page ID #:260



 1
 2
                                                                           OCT262~
 3
!
C
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10                                      SOUTHERN DIVISION
11   UNITED STATES OF AMERICA,                       ) Case No. SA CR 17-00186-DOC
12                         Plainriff,                  ORDER OF DETENTION AFTER
                                                       HEARING [Fed. R. Crim. P. 32.1(a)(6);18
13                                                     U.S.C. . § 3143(a)]
                           ►~
14
     LOREN MICHAEL BALDWIN,
15
16                         Defendant.

17
18          The defendant having been arrested in this District pursuant to a warrant issued by
19   the United States District Court for the Central District of California, for alleged violations
20   of the terms and conditions of his supervised release; and
21          The Court having conducted a detention hearing pursuant to Federal Rule of
22   Criminal Procedure 32.1(x)(6) and 18 U.S.C. § 3143(x),
23          The Court finds that:
24   A.     (X) The defendant has not met his burden of establishing by clear and convincing
25          evidence that he is not likely to flee if released under 18 U.S.C. § 3142(b) or (c). This
26          finding is based on:
27         Instant allegations, violation history.
28          and
       Case 8:17-cr-00186-DOC Document 44 Filed 10/26/20 Page 2 of 2 Page ID #:261



 1     B.   (X)The defendant has not met his burden of establishing by clear and convincing
 2              evidence that he is not likely to pose a danger to the safety of any other person or the
 3              community if released under 18 U.S.C. § 3142(b) or (c). This finding is based on:
.~           Instant allegations, criminalhistory, violation history.
 5           IT THEREFORE IS ORDERED that the defendant be detained pending further
 6     proceedings.
 7
 8     Dated:        ~ d ~' ~~
 9
10
                                                            Lv v vi,ri~
11                                                          United State                 - ~-
12
13
14
i[.~
16
17
fF:~
19
20
21
22
23
24
25
26
27
28

                                                       2
